 

Exhibit 10.47
 
MODIFICATION NUMBER THREE
TO MASTER LOAN AGREEMENT
THIS MODIFICATION NUMBER THREE TO MASTER LOAN AGREEMENT (the “Agreement”), dated
July 2, 2009, effective as of June 30, 2009 (the “Effective Date”) between NP
FLM L.L.C., a Delaware limited liability company, Premier NSN L.L.C., a Delaware
limited liability company, Asbury Atlanta Jaguar L.L.C., a Delaware limited
liability company, Asbury Atlanta LEX L.L.C., a Delaware limited liability
company, CN Motors, LTD., a Florida limited partnership, C&O PROPERTIES, LTD., a
Florida limited partnership, CFP Motors, LTD., a Florida limited partnership,
Avenues Motors, Ltd., a Florida limited partnership, AF Motors, L.L.C., a
Delaware limited liability company, ALM Motors, L.L.C., a Delaware limited
liability company, Asbury-Deland Imports, L.L.C., a Delaware limited liability
company, Coggin Chevrolet L.L.C., a Delaware limited liability company, Coggin
Cars L.L.C., a Delaware limited liability company, CH Motors, Ltd., a Florida
limited partnership, HFP Motors L.L.C., a Delaware limited liability company,
Crown GPG L.L.C., a Delaware limited liability company, CROWN CHV L.L.C., a
Delaware limited liability company, Crown GHO L.L.C., a Delaware limited
liability company, Crown GDO L.L.C., a Delaware limited liability company, Crown
RIB L.L.C., a Delaware limited liability company, Crown Motorcar Company L.L.C.,
a Delaware limited liability company, Asbury Automotive Atlanta L.L.C., a
Delaware limited liability company, McDavid Irving-Hon, L.L.C., a Delaware
limited liability company, McDavid Plano-Acra, L.L.C., a Delaware limited
liability company, McDavid Austin-Acra, L.L.C., a Delaware limited liability
company, McDavid Houston-Hon, L.L.C., a Delaware limited liability company,
McDavid Houston-Niss, L.L.C., a Delaware limited liability company and ASBURY
AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C., a Delaware limited liability
company (each referred to herein individually and collectively as “Borrower”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “WBNA”) and WACHOVIA FINANCIAL
SERVICES, INC., a North Carolina corporation (together with its successors and
assigns, “WFSI”) (WBNA and WFSI referred to herein individually and collectively
as “Lender”).
RECITALS
 
A.Lender is the holder of certain Notes, as modified from time to time, executed
and delivered by Borrower and certain other loan documents, including without
limitation, a Master Loan Agreement, dated as of June 4, 2008, as modified from
time to time (the “Loan Agreement”).
B.Borrower and Lender have agreed to modify the terms of the Loan Agreement as
set forth herein.
 
In consideration of Lender's continued extension of credit and the agreements
contained herein, the parties agree as follows:
 
AGREEMENT
ACKNOWLEDGEMENT OF BALANCE. Borrower acknowledges that the most recent
Commercial Loan Invoices sent to Borrower with respect to the Obligations under
each Note is correct.
DEFINITIONS. Terms used in this Agreement which are capitalized and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.
MODIFICATIONS.
 

--------------------------------------------------------------------------------

 

1.Section 1.1 “Defined Terms” of the Loan Agreement is hereby amended as
follows:
(a)The definition of “Bridge Loan Maturity Date” is hereby deleted in its
entirety and the following new definition of “Bridge Loan Maturity Date” is
hereby substituted in lieu thereof:
“'Bridge Loan Maturity Date' means September 4, 2009.”
(b)The definition of “Collateral” is hereby deleted in its entirety and the
following new definition of “Collateral” is hereby substituted in lieu thereof:
“'Collateral' means the Property, all Fixtures of the Property and all Personal
Property Collateral pledged by a Borrower to Lender as security for Borrower's
Loan.”
(c)The definition of “Loan Documents” is hereby deleted in its entirety and the
following new definition of “Loan Documents” is hereby substituted in lieu
thereof:
“'Loan Documents' means this Agreement, each Mortgage, Security Agreement, Note,
Guaranty Agreement, UCC-1 financing statements and all other documents and
instruments now or hereafter evidencing, describing, guaranteeing or securing
the Obligations contemplated hereby or delivered in connection herewith, as they
may be modified, amended, extended, renewed or substituted from time to time,
but does not include Swap Agreements.”
(d)The following new definition of “Personal Property Collateral” is hereby
added:
“'Personal Property Collateral' means the personal property pledged by a
Borrower to Lender as security for Borrower's Loan pursuant to a Security
Agreement.”
(e)The following new definition of “Security Agreement” is hereby added:
“'Security Agreement' means each security agreement or similar instrument now or
hereafter executed by Borrower or other Person granting Lender a security
interest in any Personal Property Collateral to secure the Obligations.”
2.Section 2.1.3 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 2.1.3 is hereby substituted in lieu thereof:
“2.1.3    Bridge Loan Collateral. On the Closing Date, each Bridge Loan Borrower
shall execute and deliver to WBNA a Mortgage as to each Bridge Loan Borrower's
Property set forth on Exhibit A-3 attached hereto and made a part hereof (each,
a 'Bridge Loan Property'). On July 2, 2009, each Bridge Loan Borrower shall
execute and deliver to WBNA a Security Agreement, effective as of June 30, 2009,
as to each Bridge Loan Borrower's Personal Property Collateral.”
3.Section 4.8 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 4.8 is hereby substituted in lieu thereof:
“4.8    Collateral. The security interests granted to Lender pursuant to any
Mortgage or any Security Agreement (a) constitute and, as to subsequently
acquired property included in the Collateral covered by the Mortgage or Security
Agreement, will constitute, security interests entitled to all of the rights,
benefits and priorities provided by the Code and applicable State law and (b)
are, and as to such subsequently acquired Collateral will be, fully perfected,
superior and prior to the rights of all third persons, now existing or hereafter
arising. The Collateral is intended for use solely in Borrower's business.”
4.Section 6.5 of the Loan Agreement is hereby amended by adding the phrase “or
permit the change

2

--------------------------------------------------------------------------------

 

of location of any Personal Property Collateral” at the end thereof.
5.The following new Section 7.3 is hereby added to the Loan Agreement:
7.3    Deposit Accounts. Commencing as of June 30, 2009 and at all times
thereafter that its respective Bridge Loan is outstanding, each of Crown CHV
L.L.C. and Asbury Automotive Texas Real Estate Holdings L.L.C. shall maintain a
Deposit Account with WBNA with a balance equal to 100% of the principal amount
outstanding of such Bridge Loan Borrower's Bridge Loan.”
PAYMENT OF FEES. In connection with the modification of the Loans, Borrower
shall pay contemporaneously with the execution hereof all of Lender's fees and
costs in connection with this modification, including, without limitation, the
Lender's reasonable attorneys' fees and expenses.
ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Note, the Loan Agreement and other Loan Documents, as amended hereby, are in
full force and effect without any defense, counterclaim, right or claim of
set-off; that, after giving effect to this Agreement, no Event of Default under
the Loan Documents has occurred, all representations and warranties contained in
the Loan Documents are true and correct as of the Effective Date, all necessary
action to authorize the execution and delivery of this Agreement has been taken;
and this Agreement is a modification of an existing obligation and is not a
novation.
COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any Collateral since the Collateral was originally pledged;
Borrower acknowledges and confirms that the Lender has existing, valid first
priority security interests and liens in the Collateral; and that such security
interests and liens shall secure Borrower's Obligations, including any
modification of the Note or Loan Agreement, if any, and all future
modifications, extensions, renewals and/or replacements of the Loan Documents.
MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the Jurisdiction as originally provided in the Loan Documents,
without reference to the Jurisdiction's conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Loan Agreement, shall control. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which when taken together shall constitute but one and the same instrument.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF,
AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN
ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT
OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (A) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY

3

--------------------------------------------------------------------------------

 

EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY
HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING,
CLAIM OR CONTROVERSY, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION, MEDIATION,
JUDICIALLY OR OTHERWISE. Final Agreement. This Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto shall be resolved by
binding arbitration conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and the Federal Arbitration Act. Disputes may include,
without limitation, tort claims, counterclaims, a dispute as to whether a matter
is subject to arbitration, or claims arising from documents executed in the
future, but shall specifically exclude claims brought as or converted to class
actions. A judgment upon the award may be entered in any court having
jurisdiction. Notwithstanding the foregoing, this arbitration provision does not
apply to disputes under or related to swap agreements. Special Rules. All
arbitration hearings shall be conducted in Charlotte, North Carolina. A hearing
shall begin within 90 days of demand for arbitration and all hearings shall
conclude within 120 days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then for no more
than a total of 60 days. The expedited procedures set forth in Rule 51 et seq.
of the Arbitration Rules shall be applicable to claims of less than
$1,000,000.00. Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA. The parties do not
waive applicable Federal or state substantive law except as provided herein.
Preservation and Limitation of Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties agree to preserve, without diminution,
certain remedies that any party may exercise before or after an arbitration
proceeding is brought. The parties shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (a) all rights to foreclose against any real or
personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (b) all rights of self-help including peaceful occupation of real property
and collection of rents, set-off, and peaceful possession of personal property;
(c) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding; and (d) when applicable, a judgment by
confession of judgment. Any claim or controversy with regard to any party's
entitlement to such remedies is a Dispute. Waiver of Jury Trial. THE PARTIES
ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED
ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE.
[Signatures on following page]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification Number
Three to Master Loan Agreement to be duly executed under seal as of the day and
year first above written.
 
Property 1
 
CH MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 2
 
CN MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 3
BRIDGE
 
C&O PROPERTIES, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 4
 
COGGIN CARS L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 5
 
COGGIN CHEVROLET L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 6
 
AVENUES MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


5

--------------------------------------------------------------------------------

 

Property 7
 
AF MOTORS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
 
 
And
 
 
 
 
 
ALM MOTORS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 8
 
ASBURY-DELAND IMPORTS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 9
 
HFP MOTORS L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 10
 
CFP MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 11
 
CROWN GHO L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 12
 
CROWN GDO L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President


[Signatures on following page]
 
6 

--------------------------------------------------------------------------------

 

Property 13
 
CROWN GPG L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 13
 
CROWN CHV L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 14
BRIDGE
 
CROWN CHV L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 15
 
CROWN RIB L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 16
 
CROWN MOTORCAR COMPANY L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 17
 
ASBURY ATLANTA LEX L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 18
 
ASBURY ATLANTA JAGUAR L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 


[Signatures on following page]
 
7 

--------------------------------------------------------------------------------

 

Property 19
 
PREMIER NSN L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 20
 
NP FLM L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 21
 
ASBURY AUTOMOTIVE ATLANTA L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 22 and 23
 
MCDAVID IRVING-HON, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 24
 
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C., a Delaware limited
liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 25
 
MCDAVID PLANO-ACRA, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 26, 30 and 32
 
MCDAVID HOUSTON-HON, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President

 

[Signatures on following page]
 
8 

--------------------------------------------------------------------------------

 

 
Property 27 and 29
 
MCDAVID HOUSTON-NISS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 28
 
MCDAVID AUSTIN-ACRA, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
 
 
Accepted in Winston-Salem, North Carolina:
 
 
 
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:
/s/Kevin Nunley
 
 
Kevin Nunley, Vice President
 
 
 
 
 
WACHOVIA FINANCIAL SERVICES, INC.
 
By:
/s/Kevin Nunley
 
 
Kevin Nunley, Vice President

 

[Signatures on following page]
 
9 